Citation Nr: 0628046	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
limitation of motion of the right elbow, status post ulnar 
nerve transposition and contracture release.

2.  Entitlement to a rating higher than 10 percent for 
sensory impairment of the right ulnar nerve.

3.  Entitlement to a rating higher than 10 percent for 
arthritis of the right knee.

4.  Entitlement to a compensable rating for Lyme disease 
residuals.

5.  Entitlement to service connection for a scar of the neck. 

6.  Entitlement to service connection for a scar of the chin. 

7.  Entitlement to service connection for a hiatal hernia.

8.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985 and from October 1985 to January 2002. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In October 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge and 
accepted that hearing in lieu of an in-person hearing.  See 
38 C.F.R. § 20.700(e) (2005).  A transcript of the hearing 
has been associated with the claims folders.

In February 2005, the Board remanded this case for additional 
evidentiary development.  For reasons that will be discussed 
in more detail below, that development could not be fully 
completed.  The case has since been returned to the Board for 
further appellate action.

FINDINGS OF FACT

1.  The veteran's right elbow disorder is manifested by 
limitation of motion, but flexion is not limited to less than 
100 and extension is not limited to more than 10 degrees.

2.  The veteran's right ulnar nerve disorder is manifested by 
mild incomplete paralysis.

3.  The veteran's right knee disorder is manifested by pain 
on motion; flexion is not limited to less than 45 degrees, 
extension is full, and there is no lateral instability or 
recurrent subluxation.

4.  The veteran's Lyme disease is inactive and is manifested 
by residual mild fasciculations.  

5.  The veteran failed, without good cause, to report for VA 
examinations that were scheduled to evaluate his right elbow, 
right ulnar nerve, right knee, and Lyme disease residuals, 
and that were necessary to establish entitlement to higher 
initial disability ratings.

6.  The veteran has a two-inch scar of the neck that is 
related to service. 

7.  The veteran does not have a scar of the chin that is 
related to service. 

8.  The veteran does not currently have a hiatal hernia or 
disability of the left ankle. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a right elbow disorder are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5206, 5207 (2005).

2.  The criteria for a disability rating higher than 10 
percent for a right ulnar nerve disorder are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8516 (2005).

3.  The criteria for a disability rating higher than 10 
percent for a right knee disorder are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2005).

4.  The criteria for a compensable disability rating for Lyme 
disease residuals are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 6319, 
§ 4.124a, Diagnostic Code 8103 (2005).

5.  A two-inch scar of the neck was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

6.  A scar of the chin was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

7.  A hiatal hernia was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

8.  A left ankle disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for scars of the 
neck and chin, as well as for a hiatal hernia and a left 
ankle disorder.  He is also seeking higher initial disability 
ratings for his service-connected right elbow disorder, right 
ulnar nerve disorder, right knee disorder, and Lyme disease.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in March 2002, prior to its initial adjudication of 
the claims.  Although in that letter the originating agency 
did not specifically request the veteran to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain the evidence on 
the his behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession. 

Moreover, another letter was sent to the veteran in March 
2005, which included notice that he should submit any 
pertinent evidence in his possession.  While that letter was 
sent after initial adjudication of the claims, the veteran's 
claims were subsequently readjudicated in March 2006.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for service connection for the disabilities 
for which service connection is sought, and has not been 
provided notice of the type of evidence necessary to 
establish effective dates for the claimed increased ratings, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's scar of the chin, hiatal 
hernia and left ankle disability.  The Board has also 
determined that increased ratings are not warranted for the 
veteran's right elbow, right ulnar nerve, right knee, and 
Lyme disease.  Consequently, no disability ratings or 
effective dates will be assigned, so the failure to provide 
notice with respect to those elements of the claims is no 
more than harmless error.  While service connection is being 
granted for a scar of the neck, the RO, not the Board, will 
assign a disability rating and effective date, and the RO 
will have the opportunity to provide the required notice 
before adjudicating those matters.

The Board also notes that the veteran's service medical 
records and pertinent VA medical records have been obtained.  
The RO scheduled the veteran for a series of VA examinations 
to evaluate his service connected conditions and to obtain 
medical nexus evidence with respect to his service connection 
claims; however, as will be discussed below, the veteran 
failed to report for those examinations.  The Court has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a claim is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is 
the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Here, the veteran has 
not done so.  

Finally, the Board notes that the February 2005 remand 
specifically requested that the RO obtain the report of an 
EMG for which the veteran had been scheduled.  The RO 
obtained the veteran's updated outpatient treatment records, 
however, an EMG report was not among them.  References to an 
EMG in the recent records indicate that such a procedure was 
recommended, but has not yet been completed.  Based on these 
references, there is no reason to believe that an EMG report 
is currently in existence, and therefore, an additional 
remand to obtain such a report is not necessary.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  

Failure to Report for VA Examinations

All of the issues in this case involve to some degree the 
veteran's failure to report for VA examinations scheduled by 
the originating agency in response to the Board's remand 
instructions.  For reasons discussed in the February 2005 
remand, and in more detail below, those examinations were 
deemed necessary to substantiate the veteran's claims.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (b).  Accordingly, the Board will do so.

Initial Rating Claims

Right Elbow

The veteran is currently assigned a 10 percent rating for 
limitation of motion of the right elbow under Diagnostic Code 
5206.  That code provides for a 10 percent rating where 
flexion of either a major or minor elbow is limited to 100 
degrees.  A 20 percent rating requires that flexion of a 
major or minor elbow be limited to 90 degrees.  A 20 percent 
rating is also available under Diagnostic Code 5207 where 
extension of a major or minor elbow is limited to 75 degrees.  

An April 2002 VA examination showed that, while the veteran 
did have decreased range of motion of the right elbow, 
flexion was measured to 100 degrees, with extension to 10 
degrees.  Based on the objective findings, the criteria for a 
20 percent rating are not met on the basis of limitation of 
motion of the right elbow.  

As noted in the remand, the report of the April 2002 general 
medical examination is considered inadequate for rating 
purposes because the examiner failed to specifically address 
additional functional impairment due to pain and functional 
impairment on repeated use and during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, based on the 
veteran's reported statements that he denied any strength 
loss, that he no longer had pain in the elbow as he did prior 
to surgery, and that his only concern was that he had lost 
range of motion, it does not appear that the veteran even 
contends that he has additional functional impairment due to 
pain or weakness.  Moreover, the examiner measured strength 
of the right elbow at 5 out of 5.  Accordingly, the Board 
concludes that the evidence fails to show that the veteran 
has any additional limitation of motion due to the DeLuca 
factors.

While the veteran indicated at his October 2004 hearing that 
his right elbow limitation of motion may have worsened since 
the April 2002 VA examination, as a layman, he is competent 
only to describe his symptoms, not to evaluate them in terms 
of the rating criteria or make clinical findings.  
Accordingly, his statements are not as probative as the April 
2002 examination findings, and they do not provide a basis to 
assign a higher rating.  For the reasons discussed above, the 
Board concludes that a rating higher than 10 percent for 
right elbow limitation of motion is not in order.

Right Ulnar Nerve

The veteran is currently assigned a 10 percent rating for 
incomplete paralysis of the right ulnar nerve under 
Diagnostic Code 5206.  That code provides for a 10 percent 
rating where incomplete paralysis is mild.  A 30 percent 
rating requires moderate incomplete paralysis affecting the 
ulnar nerve of the major arm.  The veteran is right-hand 
dominant.  

The April 2002 VA examiner noted complaint of chronic 
numbness of the right arm from the mid-triceps to the elbow.  

A note under the schedule for rating diseases of the 
peripheral nerves indicates that where involvement is wholly 
sensory, the rating should be for the mild or at most the 
moderate degree.  

In the veteran's case, the Board finds that moderate 
impairment is not shown as the disability is wholly sensory 
in nature and does not appear to involve or affect the wrist 
or hand.  

Although the veteran indicated in his October 2004 hearing 
testimony that the loss of sensation causes him to bang his 
elbow into things and once resulted in a burn, there is no 
clinical evidence to indicate any impairment of function 
associated with the right ulnar nerve disorder.  Moreover, 
the April 2002 examiner found that sensation was diminished, 
but did not find that it was entirely absent.  

The Board notes that a separate rating is in effect for a 
surgical scar of the right arm and that rating is not on 
appeal.  Accordingly, the Board will not consider those 
symptoms in its evaluation of the veteran's right ulnar nerve 
disorder.  

For the reasons discussed above, the Board concludes that a 
rating higher than 10 percent for right ulnar nerve 
impairment is not in order.

Right Knee

The veteran is currently assigned a 10 percent rating for 
limitation of motion of the right knee under Diagnostic Code 
5257.  That code provides for a 10 percent rating where 
lateral instability or recurrent subluxation of the knee is 
slight.  A 20 percent rating requires instability or 
subluxation that is moderate in degree.  

The April 2002 VA examiner essentially found that the 
veteran's right knee was asymptomatic with respect to 
instability and subluxation.  Varus and valgus testing were 
normal.  McMurray's and Lachman's testing were negative.  
There was no swelling.  The only symptoms noted on 
examination were crepitations on motion and tenderness to 
palpation along the joint line.  Therefore, based on the 
absence of instability and subluxation on examination, the 
Board finds that not even the minimum compensable rating is 
warranted under Diagnostic Code 5257.  

The veteran has been diagnosed with arthritis of the right 
knee.  Therefore, the Board has considered whether a higher 
rating is warranted under Diagnostic Code 5003 [degenerative 
arthritis].  That code rates by analogy to limitation of 
motion of the affected part.  In the case of the knee, 
Diagnostic Code 5260 provides a 10 percent rating where 
flexion is limited to 45 degrees.  A 20 percent rating is 
assigned where flexion is limited to 30 degrees.  Under 
Diagnostic Code 5261, a 10 percent rating is assigned where 
extension of the knee is limited to 10 degrees.  A 20 percent 
rating requires that extension be limited to 15 degrees.  

On VA examination in April 2002, range of motion of the right 
knee was described as full, and was measured from 0 degrees 
to 130 degrees.  Discomfort was noted only at the end points.  

Based on such findings, not even the minimum compensable 
rating is warranted on the basis of limitation of motion, 
even in consideration of additional functional impairment due 
to pain.  See DeLuca, 8 Vet. App. 202.  

However, Diagnostic Code 5003 also provides that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

As there are X-ray evidence of arthritis and objective 
evidence of pain associated with motion of the knee, the 
disability has been properly rated as 10 percent disabling.  
However, for the reasons discussed above, the Board concludes 
that a rating higher than 10 percent for a right knee 
disability is not in order.

Lyme Disease

The veteran is currently assigned a noncompensable rating for 
Lyme disease under Diagnostic Code 6319.  That code provides 
for a 100 percent rating where there is active disease.  
Where there is no active disease, residuals are to be rated 
under the appropriate diagnostic code.  

On examination in April 2002, the veteran denied fever or any 
recent tick bites or exacerbations of Lyme disease.  While 
the examiner made no specific finding with respect to whether 
the disease was currently active, laboratory test results 
conducted in April 2002 and July 2002 were negative.  

During the active phase of the veteran's Lyme disease, he 
reported associated symptoms such as headaches, neck pain, 
fasciculations of the chest and face, as well as multiple 
myalgias.  A July 2002 progress note shows that while the 
veteran's complaints as to headaches and neck pain were 
better, fasciculations continued.  

Thus, while the veteran's Lyme disease appears to have been 
inactive during the entire period on appeal, and while most 
of his symptoms have subsided, he currently suffers from 
fasciculations or bouts of muscular twitching, as reported at 
the October 2004 hearing.  

As noted in the February 2005 remand, the nature and severity 
of any residual symptomatology is not adequately addressed in 
the April 2002 examination report or elsewhere in the medical 
record.  Indeed, the relationship between the veteran's 
muscular twitching and his Lyme disease is not clearly 
established in the medical evidence.  It is noted that these 
symptoms have also been related to spinal stenosis, and a 
September 2004 neurology clinic consultation cast some doubt 
on any association with Lyme disease.  The examiner noted 
that the veteran's "association of these [symptoms] with his 
[L]yme disease may not be a true association."    

However, even assuming that the veteran's fasciculations were 
determined to be currently present and residuals of his Lyme 
disease, this condition would not warrant a 10 percent 
rating.  Convulsive tics are evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8103.  Under that code, mild 
symptomatology warrants a noncompensable rating.  A 10 
percent rating requires moderate symptomatology.  In 
evaluating such conditions, the frequency, severity, and 
muscle groups involved are to be considered.  

An undated EMG consultation report shows that the veteran's 
fasciculations do not result in any muscular weakness.  A 
February 2003 neurology outpatient report shows no atrophy or 
weakness and no effect on the veteran's gait.  It was noted 
that the veteran works full-time, feels well, is physically 
active, and is able to care for his family despite these 
symptoms.  The examiner noted that the symptoms were stable 
and were unlikely to worsen.  A September 2004 neurology 
consultation report shows that the veteran's twitching occurs 
primarily at night while he is asleep.  The symptoms were 
described as being worse initially, and have recently become 
less intense and have not limited his activities.  It was 
noted that the veteran is a weight-lifter and has increased 
muscle bulk.  

Based on such findings, the Board finds that the veterans 
fasciculations are no more than mild in severity and do not 
appear to limit the veteran's activities or function in any 
way.  The criteria for a compensable rating are therefore not 
met.  For the reasons discussed above, the Board concludes 
that a compensable rating for residuals of Lyme disease is 
not in order.

Fenderson Considerations
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, as discussed in detail above, there is very 
little evidence with respect to any of the appealed initial 
rating claims.  The Board has considered all of the evidence 
pertinent to the appeal period and has found no basis for the 
assignment of a higher disability rating for any of these 
issues at any time during the period of time here under 
consideration.  



Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's claims but has found none.  
In addition, the Board has considered whether these issues 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his right elbow disability, right ulnar 
nerve disability, right knee disability, or Lyme disease, and 
that the manifestations of these disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned evaluations.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.   

Conclusion

As discussed in the February 2005 remand and immediately 
above, entitlement to higher initial ratings for the 
veteran's service-connected right elbow disorder, right ulnar 
nerve disorder, right knee disorder and Lyme disease cannot 
be established without a current VA examination.  The Board's 
reasons for remanding the case were explained in the remand.  
It is undisputed that the veteran did not appear for the VA 
examinations scheduled for him in October 2005.  Neither the 
veteran nor his representative has offered any explanation 
for his failure to appear.  Consequently, the Board has 
denied these claims because the current record does not 
establish the veteran's entitlement to the benefits sought.  

Service Connection Claims

As set out above, when entitlement to service connection 
cannot be established without a current VA examination and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655 (b).  

As discussed in the February 2005 remand, entitlement to 
service connection for the claimed left ankle disorder and 
hiatal hernia also cannot be established without a current VA 
examination.  It is undisputed that the veteran did not 
appear for the VA examinations scheduled for him in October 
2005.  Neither the veteran nor his representative has offered 
any explanation for his failure to appear.  Thus, good cause 
has not been shown or alleged.  Accordingly, the Board will 
also decide these claims on the current record.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran was treated for 
a left ankle sprain in June 1988 and in March 1998.  He was 
also treated for epigastric pain in 1992 and 1997, with 
several rule-out diagnoses including hiatal hernia.  However, 
they do not show that he was found to have a chronic 
disability of the left ankle or gastrointestinal system.  
Although the veteran's report of medical history at 
separation in December 2001 shows a history of arthritis of 
the left ankle, as reported by the veteran, such a diagnosis 
is not shown on objective examination.  The veteran is not 
competent to make such a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, the report 
of examination for discharge in December 2001 shows that the 
veteran's lower extremities and abdomen and viscera were 
found to be normal on clinical evaluation.  

The post-service medical evidence of record shows that the 
veteran currently does not have a hiatal hernia or a left 
ankle disorder.  A VA examination conducted in April 2002 
shows that, while both conditions were noted by history, both 
conditions have since resolved.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  A diagnosis 
by history only is not a current disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board notes that, although the April 2002 VA examiner 
noted some tenderness and limitation of motion of the left 
ankle, he included no diagnosis to account for these 
symptoms.  Symptoms alone, without a finding of an underlying 
disorder, cannot be service-connected.  Id.

In essence, the evidence with respect to current diagnoses of 
a hiatal hernia and left ankle disorder is limited to the 
veteran's own statements.  As noted above, this is not 
competent evidence of a current disability since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical diagnosis.  See Espiritu, 2 Vet. App. at 
494.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims.

With respect to the veteran's scars, the service medical 
records show that the veteran was treated for lacerations on 
the neck and chin requiring sutures following a motor vehicle 
accident in June 1982.  The service separation examination 
shows that he had multiple scars of the upper and lower 
extremities, as well as a six cm scar of the neck.  The April 
2002 VA examiner noted a two-inch scar of the neck, which was 
attributed to a motor vehicle accident.  While the April 2002 
VA examiner's reference to the motor vehicle accident can 
hardly be described as a well-reasoned medical opinion, the 
Board can identify no evidence that contradicts this apparent 
nexus opinion, and therefore finds that the evidence is in 
approximate balance with respect to the scar of the neck.  
However, the April 2002 VA examiner did not specifically 
identify a scar of the chin, or relate such a scar to the in-
service injury.  He noted multiple scars of the face; 
however, these were not related to the veteran's military 
service, but were described as surgical scars.  Accordingly, 
while service connection is in order for a two-inch scar of 
the neck, a preponderance of the evidence is against service 
connection for a scar of the chin.  


							(CONTINUED ON NEXT PAGE)


ORDER

A rating higher than 10 percent for a right elbow disorder is 
denied.

A rating higher than 10 percent for a right ulnar nerve 
disorder is denied.

A rating higher than 10 percent for a right knee disorder is 
denied.

A compensable rating for Lyme disease residuals is denied.

Service connection for a scar of the neck is granted.

Service connection for a scar of the chin is denied.

Service connection for a left ankle disorder is denied.

Service connection for a hiatal hernia is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


